Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 11th day of May, 2017,
between The Trade Desk, Inc., a Delaware corporation (the “Company”), and Paul
Ross (the “Executive”).

WHEREAS, the Company and the Executive are parties to an employment agreement,
dated January 28, 2016 (the “Prior Agreement”), which the Company and the
Executive intend to replace with this Agreement; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the new terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).

(b)    Position and Duties. During the Term, the Executive shall serve as the
Chief Financial Officer of the Company, and shall have supervision and control
over and responsibility for the day-to-day business and affairs of the Company
as may from time to time be prescribed by the Board of Directors (the “Board”)
or the Chief Executive Officer (the “CEO”), provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time. The Executive shall devote substantially all of his full
working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may (i) serve on other boards of
directors, with the approval of the Board, or (ii) engage in religious,
charitable or other community activities, or fulfill limited teaching, speaking
and writing engagements, in each case, as long as such services and activities
do not, individually or in the aggregate, materially interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.

2.    Compensation and Related Matters.

(a)    Base Salary. The Executive’s initial annual base salary shall be
$410,000. The Executive’s base salary shall be reviewed annually by the Board or
designated committee thereof. The base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for
executive officers, but no less often than monthly.

(b)    Incentive Compensation. During the Term, the Executive shall be eligible
to receive cash incentive compensation as determined by the Board or designated
committee thereof from time to time. The Executive’s initial target annual
incentive compensation shall be



--------------------------------------------------------------------------------

110 percent of his Base Salary. Cash incentive compensation will be paid to the
Executive in quarterly installments no later than sixty (60) days after the end
of each relevant calendar quarter, subject to the Executive’s continued
employment by the Company through the end of such calendar quarter.

(c)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its executive officers.

(d)    Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e)    Vacations. During the Term, the Executive shall be entitled to
participate in any Company paid-time-off program applicable to its senior
executives, as in effect from time to time. The Executive shall also be entitled
to all paid holidays given by the Company to its executive officers.

3.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)    Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s conviction of or plea of no contest to a
felony or a crime involving any financial dishonesty against the Company;
(ii) the Executive’s willful misconduct that causes

 

2



--------------------------------------------------------------------------------

material harm or loss to the Company, including, but not limited to,
misappropriation or conversion of Company assets; (iii) the Executive’s gross
negligence or refusal or willful failure to act in accordance with any specific
lawful direction or order of the Company (or a parent or subsidiary of the
Company) which causes material harm or loss to the Company (and the Executive’s
failure to cure the same, to the extent capable of cure, within 30 days of
receiving written notice from the Company (or any acquirer or successor)); (iv)
the Executive’s material breach of any agreement with the Company (or a parent
or subsidiary of the Company) which causes material harm or loss to the Company
(and the Executive’s failure to cure the same, to the extent capable of cure,
within 30 days of receiving written notice from the Company (or any acquirer or
successor)); (v) the Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; or (vi) the Executive’s failure to cooperate with
a bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation.

(d)    Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to, Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties, including (A) a transition to
the position of Chief Financial Officer of a division or subsidiary of the
Company or successor entity or (B) continued employment as Chief Financial
Officer should the Company cease being a publicly held corporation; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

(f)    Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination

 

3



--------------------------------------------------------------------------------

by the Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon.

(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

4.    Compensation Upon Termination.

(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release:

(i)    the Company shall pay the Executive an amount equal to: (A) the sum of
(1) the Executive’s then current Base Salary plus (2) the Executive’s target
annual incentive compensation for the then-current year (the “Cash Severance”);
and (B) a pro-rated portion of the annual incentive compensation based on actual
achievement of performance objectives for the year of termination which shall be
pro-rated based upon

 

4



--------------------------------------------------------------------------------

the number of days in the year of termination through the Date of Termination
relative to 365 (less any amounts previously paid) (the “Incentive Amount”).
Notwithstanding the foregoing, if the Executive breaches any of the provisions
contained in the Confidentiality Agreement (as defined below), all payments of
each of the Cash Severance and Incentive Amount shall immediately cease; and

(ii)    upon the Date of Termination, all stock options and other stock-based
awards that are subject to time-based vesting in which the Executive would have
vested if he had remained employed for an additional 12 months following the
Date of Termination shall vest and become exercisable or nonforfeitable as of
the Date of Termination; provided, however that accelerated vesting of any such
equity awards that are subject to performance-based vesting shall be subject to
the terms and conditions of the award agreement governing a particular equity
award; and

(iii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company (the “COBRA Amount”); and

(iv)    the Cash Severance and the COBRA Amount shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Cash Severance and the COBRA Amount shall
begin to be paid in the second calendar year by the last day of such 60-day
period; provided, further, that the initial payment shall include a catch-up
payment to cover amounts retroactive to the day immediately following the Date
of Termination. The Incentive Amount shall be paid at the same time such annual
incentive compensation is otherwise paid by the Company.

5.    Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within three
months prior to the occurrence of the first event constituting a Change in
Control through 24 months following a Change in Control. These provisions shall
terminate and be of no further force or effect beginning 24 months after the
occurrence of a Change in Control.

(a)    Change in Control. During the Term, if within three months prior to a
Change in Control through 24 months after a Change in Control, the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d) or the Executive

 

5



--------------------------------------------------------------------------------

terminates his employment for Good Reason as provided in Section 3(e), then,
subject to the signing of the Separation Agreement and Release by the Executive
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release,

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to: (A) 2.0 times the sum of (1) the Executive’s then current Base Salary (or
the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (2) the Executive’s target annual incentive
compensation for the then-current year; and (B) the Incentive Amount; provided
that the Incentive amount shall be pro-rated based on target performance; and

(ii)    except as otherwise expressly provided in any applicable option
agreement or other stock-based award agreement, all stock options and other
stock-based awards that are subject to time-based vesting shall immediately
accelerate and become fully exercisable or nonforfeitable as of the Date of
Termination; provided, however, accelerated vesting of any such equity awards
that are subject to performance-based vesting shall be subject to the terms and
conditions of the award agreement governing a particular equity award; and

(iii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, a lump sum in cash in an amount
equal to 24 months of the monthly employer contribution that the Company would
have made to provide health insurance to the Executive if the Executive had
remained employed by the Company; and

(iv)    the amounts payable under this Section 5(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following

 

6



--------------------------------------------------------------------------------

order, in each case, in reverse chronological order beginning with the Aggregate
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing Aggregate Payments
all amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(b)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

7



--------------------------------------------------------------------------------

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of

 

8



--------------------------------------------------------------------------------

the taxable year following the taxable year in which the expense was incurred.
The amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses). Such
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

7.    Confidential Information, Noncompetition and Cooperation.

(a)    Confidentiality Agreement. The terms of the Confidentiality Agreement,
dated January 28, 2016 (the “Confidentiality Agreement”), between the Company
and the Executive, attached hereto as Exhibit A, continue to be in full force
and effect and are incorporated by reference in this Agreement. The Executive
hereby reaffirms the terms of the Confidentiality Agreement as material terms of
this Agreement.

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other

 

9



--------------------------------------------------------------------------------

party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(c).

(d)    Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Confidentiality Agreement or this
Section 7, and that in any event money damages would be an inadequate remedy for
any such breach. Accordingly, subject to Section 8 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company. In addition, in the event the Executive breaches the
Confidentiality Agreement or this Section 7 during a period when he is receiving
severance payments pursuant to Section 4 or Section 5, the Company shall have
the right to suspend or terminate such severance payments. Such suspension or
termination shall not limit the Company’s other options with respect to relief
for such breach and shall not relieve the Executive of his duties under this
Agreement.

(e)    Protected Disclosures and Other Protected Action. Nothing contained in
this Agreement limits the Executive’s ability to file a charge or complaint with
any federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of the Confidentiality Agreement apply to truthful testimony in litigation. If
the Executive files any charge or complaint with any Government Agency and if
the Government Agency pursues any claim on the Executive’s behalf, or if any
other third party pursues any claim on the Executive’s behalf, the Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action); provided that
nothing in this Agreement limits any right the Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission. Further, notwithstanding anything herein to the contrary,
to the extent required under applicable law, nothing in this Agreement limits
the ability

 

10



--------------------------------------------------------------------------------

of the Executive to share compensation information concerning the Executive or
others, except that the Executive may not disclose compensation information
concerning others obtained because the Executive’s job responsibilities require
or allow access to such information.

8.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Los Angeles, California, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the state and federal courts of the State of
California. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including the
Prior Agreement, provided that the Confidentiality Agreement remains in full
force and effect.

11.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

11



--------------------------------------------------------------------------------

13.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18.    Governing Law. This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles thereof.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

20.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

THE TRADE DESK, INC.

/s/ Jeff Green

By:  Jeff Green Its:  Chief Executive Officer PAUL ROSS

/s/ Paul Ross

Paul Ross

 

13



--------------------------------------------------------------------------------

Exhibit A

Confidentiality Agreement

[Intentionally omitted]